Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over PAYNE (U.S. Patent 3,299,822) in view of MONTIE (U.S. Patent Publication 2015/0030492).
Regarding claim 21, PAYNE discloses:  a rotary machine (see Column 1, lines 9-17) comprising a stator (11, 22) having a stator length and a stator axis (see Figures 1-7), and a rotor (10, 20) having a rotor length and a rotor axis (see Figures 1-7), said rotor disposed within said stator (see Figures 1-7), 
said rotor, along at least a portion of said rotor length, having a helical rotor profile (see Figures 6 and 7) and a rotor shape at any cross-section transverse to said rotor axis that is from a hypotrochoidal shape (see Figures 1-4), 
said stator, along at least a portion of said stator length having a helical stator profile (see Figures 6 and 7) and a stator shape at any cross-section transverse to said stator axis that is an outer envelope formed when said rotor shape undergoes planetary motion (see Figures 1-7), 
wherein said rotor is configured to undergo planetary motion within said stator (see Figures 1-4, Column 1, lines 52-71, Column 2, lines 36-72).
However, PAYNE fails to specifically disclose that the rotor shape is inwardly offset from a hypotrochoidal shape.  
Regarding claim 21, MONTIE teaches:  a rotary machine (see Abstract) comprising a stator (1620), and a rotor (1410, 1420), said rotor disposed within said stator (see ¶0248-¶0265), 

	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the rotor shape is inwardly offset from a hypotrochoidal shape in the rotary machine of PAYNE, in order to have a smooth transition between the left and right hand sides of the stator, where there is no discontinuity or sharp corners at the apex of the housing (see MONTIE, Figures 16A and 16B, where 1640 is based on the offset hypotrochoidal shape and 1630 is based on the hypotrochoidal shape, which shows that 1640 is a smoother transition.  See also ¶0251, ¶0257-0260, and ¶0263).
Regarding claim 22, PAYNE further discloses:  said hypotrochoidal shape is an ellipse (see Figures 1-4).  
Regarding claim 23, MONTIE further teaches:  said rotor shape is inwardly offset from said hypotrochoidal shape in a direction that is normal to said transverse cross-section of said rotor axis (see Figures 14-15B).  
Regarding claim 24, MONTIE further teaches:  said rotor shape is inwardly offset from said hypotrochoidal shape in a direction that is normal to the outer surface of said rotor (see Figure 14, where the offset of the rotor changes the shape from 1410 to 1420).  
Regarding claim 25, the modified rotary machine of PAYNE/ MONTIE (as discussed above in the previous rejections) has said rotor, along substantially the entire said rotor length, has said helical rotor profile (see Figure 6 of PAYNE); and said rotor 
Regarding claim 26, PAYNE further discloses:  said rotary machine is a multi-stage machine and a plurality of chambers are formed between cooperating surfaces of said rotor and said stator (see Figure 6).  
Regarding claim 27, PAYNE further discloses:  each of said plurality of fluid chambers has approximately the same volume (see Figures 1-4 and 6, which shows that the chambers are equally spaced, and therefore, inherently have approximately the same volume).  
Regarding claim 28, PAYNE further discloses:  each of said plurality of chambers has approximately the same dimensions and shape (see Figures 1-4 and 6).  
Regarding claim 36, PAYNE further discloses:  said rotary machine is a pump (Column 1, line 8).  
Regarding claim 37, PAYNE further discloses:  said hypotrochoidal shape has n lobes (see Figures 1-4, which shows that the rotor has n lobes that equals 2), where n is 
Regarding claim 38, PAYNE further discloses:  said ratio of said rotor lead to said stator lead is 2:1 (Column 1, lines 35-42, Column 3, lines 8-14, where for Figures 1-4 the lead is twice the lead for the outer member, and therefore, is 2:1).  
Regarding claim 39, MONTIE further teaches:  said rotor shape is inwardly offset from said hypotrochoidal shape in a direction that is normal to said transverse cross-section of said rotor axis (see Figure 14).  
Regarding claim 40, PAYNE further discloses:  said rotor shape is inwardly offset from said hypotrochoidal shape in a direction that is normal to the outer surface of said rotor (see Figure 14).
Claims 21, 22, 26, 29-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO (Japanese Patent Publication JP-5663124-B1, a machine translation is provided with the foreign reference and may be referred to in the rejection below) in view of MONTIE.


claim 21, MATSUMOTO discloses:  a rotary machine (see Figures 1-18) comprising a stator (2d, 20, 21) having a stator length and a stator axis (see Figure 6d), and a rotor (1d, 10, 11) having a rotor length and a rotor axis (see Figure 6d), said rotor disposed within said stator (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5), 
said rotor, along at least a portion of said rotor length, having a helical rotor profile (see Figure 6d) and a rotor shape at any cross-section transverse to said rotor axis that is inwardly offset from a hypotrochoidal shape (see Figure 6d, Table 1), 
said stator, along at least a portion of said stator length having a helical stator profile (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5) and a stator shape at any cross-section transverse to said stator axis that is an outer envelope formed when said rotor shape undergoes planetary motion (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5), 
wherein said rotor is configured to undergo planetary motion within said stator (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5). 
 However, MATSUMOTO fails to specifically disclose that the rotor shape is inwardly offset from a hypotrochoidal shape.  
Regarding claim 21, MONTIE teaches:  a rotary machine (see Abstract) comprising a stator (1620), and a rotor (1410, 1420), said rotor disposed within said stator (see ¶0248-¶0265), 
said rotor, having a rotor shape at any cross-section transverse to said rotor axis that is inwardly offset from a hypotrochoidal shape (see Figure 14, which shows that the rotor shape (1420) is inwardly offset from (1410), see ¶0248-¶0265).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the rotor shape is inwardly offset from a 
Regarding claim 22, MATSUMOTO further discloses:  said hypotrochoidal shape is an ellipse (see Figures 6e1, 6e2, 6e3, 6e4, and 6e5).  
Regarding claim 23, MONTIE further teaches:  said rotor shape is inwardly offset from said hypotrochoidal shape in a direction that is normal to said transverse cross-section of said rotor axis (see Figures 14-15B).  
Regarding claim 26, MATSUMOTO further discloses:  said rotary machine is a multi-stage machine and a plurality of chambers are formed between cooperating surfaces of said rotor and said stator (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5).  
Regarding claim 29, MATSUMOTO further discloses:  each of said plurality of chambers has a different volume (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5, and Page 2, the paragraphs following DESCRIPTION OF EMBODIMENTS, that disclose a variable volume and that it is usable as a compressor).  
Regarding claim 30, MATSUMOTO further discloses:  at least one of said plurality of chambers has dimensions that are different from another of said plurality of chambers (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5, and Page 2, the paragraphs following DESCRIPTION OF EMBODIMENTS, that disclose a variable volume and that 
Regarding claim 31, MATSUMOTO further discloses:  a rotor pitch varies along said portion of said rotor length, and a stator pitch varies along said portion of said stator length (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5, and Page 2).  
Regarding claim 32, MATSUMOTO further discloses:  the aspect ratio of said ellipse varies along said portion of said rotor length (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5).  
Regarding claim 33, MATSUMOTO fails to disclose:  an amount by which said rotor shape is inwardly offset from said hypotrochoidal shape varies along said portion of said rotor length, however, it would be obvious based on the combination of MATSUMOTO with MONTIE.  As discussed above in claim 21, it is obvious to combine MATSUMOTO with MONTIE, where the combination would inherently result in the amount by which said rotor shape is inwardly offset from said hypotrochoidal shape varies along said portion of said rotor length, since the rotor of MATSUMOTO is modified along the entire length, resulting in each of the ellipses along the helix being modified, and thus, inwardly offset would vary along a portion of the rotor length in order to get the benefit as disclosed by MONTIE over the entire helical length of the rotary machine.  
 	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have an amount by which said rotor shape is inwardly offset from said hypotrochoidal shape varies along said portion of said rotor length in the rotary machine of MATSUMOTO, in order to have a smooth transition between the 
Regarding claim 35, MATSUMOTO further discloses:  said rotary machine is a compressor or an expander (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5, and Page 2, the paragraphs following DESCRIPTION OF EMBODIMENTS, that disclose a variable volume and that it is usable as a compressor, where a compressor reduces the size of the chamber in order to compress the working fluid).  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary machine of MATSUMOTO/ MONTIE as applied to claim 30 above, and further in view of GRANN (European Patent Publication EP 1,988,288 A1).
Regarding claim 34, the modified rotary machine of MATSUMOTO/ MONTIE fails to disclose said rotor axis is inclined relative to said stator axis (specifically MATSUMOTO in Figures 6d does not disclose that the rotor is inclined).  
Regarding claim 34, GRANN discloses: said rotor axis is inclined relative to said stator axis (see Figures 1-7, and abstract, ¶0003-¶0013, which discloses that it is applicable to hypotrochoidal shaped pumps).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have said rotor axis is inclined relative to said stator axis in the modified rotary machine of MATSUMOTO/ MONTIE, in order to provide a better fit and higher efficiency (see GRANN ¶0011).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

US Patent 10,837,444 B2
Claims 21, 22, and 25 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 8, 13, and 17-20 of U.S. Patent No. 10,837,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 23 is each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 9 and 14 of U.S. Patent No. 10,837,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 17-20 of U.S. Patent No. 10,837,444 B2 in view of MATSUMOTO. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is recited in the patented claims, however, in claims 17-20, U.S. Patent No. 10,837,444 does not disclose that the 
MATSUMOTO discloses that an ellipse (see Table 1) is part of the hypotrochoidal group (see Figures 6d, 6e1, 6e2, 6e3, 6e4, and 6e5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the hypotrochoidal is an ellipse in the rotary machine of U.S. Patent No. 10,837,444, since choosing from a finite number of identified, predictable solutions (as taught by MATSUMOTO) requires only routine skill in the art and would have yielded predicable results.  
Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 9 and 14 of U.S. Patent No. 10,837,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim includes all of the limitations or the configuration makes the claimed elements inherent.  U.S. Patent No. 10,837,444 does disclose that the rotor and stator are helical in shape (see claims 8 and 13, which claims 9 and 14 depend from).  Having the helical rotor and stator that interact with one another provides for separate chambers defined by the rotor and stator, and therefore, it is inherent that U.S. Patent No. 10,837,444 is a multi-stage machine and a plurality of chambers are formed between cooperating surfaces of said rotor.
Claim 36 rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 8, 13, and 17-20 of U.S. Patent No. 10,837,444 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims have all of the limitations of the current claim, 
US Patent 10,844,859 B2
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,844,859 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claims 22 and 25 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14/13/12 of U.S. Patent No. 10,844,859 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,844,859 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,844,859 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims have all of the limitations of the current claim, where the rotary machine of U.S. Patent No. 10,844,859 B2 is capable of being used as a pump, and therefore, meets the claimed limitations.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,844,859 B2. Although the claims at the current claim is broader in scope than the patented claims.  The Examiner would like to note that the minus sign in “n-1” was dropped during prosecution of application 16/805698 without notification, and appears to be a typo in claim 13 of U.S. Patent No. 10,844,859 B2.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,844,859 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope than the patented claims.  
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/MARY DAVIS/
Primary Examiner
Art Unit 3746